*128CHARLES MEURER’S APPEAL.
Opinion,
Mr. Justice Sterrett:
The bill in equity filed January 11, 1884, by appellant, Charles Meurer, against Edward F. I. Meurer, was so proceeded in that on December 16,1885, the court below adjudged and decreed that appellant was the son and sole heir-at-law of Charles F. Meurer, deceased, and as such entitled to the real and personal estate of which his father died seized; that certain conveyances of premises No. 1025 Walnut street were fraudulent, null and void, and referred the case to a master to take an account of the rents, issues and profits of said premises, received by defendant while he was in possession thereof.
Pending proceedings before the master, the parties came together and effected a settlement, in pursuance of which appellant executed a release, discharging defendant from any and all decrees that had been or might be made in the case, and from all claims or demands in law or equity which he ever had against him, and at the same time, February 25,1886, delivered to defendant a deed in fee for said premises. In return therefor, defendant gave appellant $500 in cash and a mortgage of said premises for $1,000.
Subsequently, Caroline E. Feigle, representing herself as the sister of appellant’s deceased father, and nearest relative now being in the United States, presented her petition setting forth, inter alia, that he “ is an ignorant man, of weak intellect, with defective sight and hearing, and is now wholly unable to transact or conduct the ordinary affairs of lifethat, after the decree above referred to, and pending proceedings before the master to state an account, etc., the defendant, Edward-F. I. Meurer, in contempt of said decree, taking advantage of the ignorance and mental weakness of appellant, by fraud and undue influence procured from him, for a trifling consideration, a conveyance of the premises aforesaid, valued at $12,000, etc.; and praying that defendant be attached for contempt of court in failing to comply with its former decree to deliver possession of said premises to appellant, and for “ further contempt of said decree in committing the fraud of procuring a conveyance of the said property in the same manner and with the same fraudulent intent, as complained of in the bill originally *129filed by the said Charles Meurer; ” and further praying “ that she be permitted to join the complainant, Charles Meurer, as his next friend,” etc.
Defendant having been cited, appeared and made answer, denying the charges of contempt, fraud, etc., contained in the petition; and, after hearing testimony submitted by the parties, and on oral examination of appellant, etc., the court, on March 13,1886, made a decree, enjoining defendant from dealing or negotiating with appellant or any other person respecting the title or possession of said premises; adjudging appellant “ incompetent, by reason of mental weakness, to have the care and control of his property and unable to protect his rights and interests involved in the present proceedings;” appointing a “ trustee to take and hold possession of the property ” aforesaid; directing the name of Caroline E. Feigle to be entered of record as next friend of appellant; impounding the agreement, deed and mortgage, relating to the premises aforesaid, executed at the time of alleged settlement in February, 1886; attaching defendant, and placing him in the custody of the officer of court, “ to be so held until he shall deliver up and surrender the possession of the premises .... to the trustee hereinbefore appointed.”
The report of the master was afterwards filed and excepted to, and on December 21, 1886, the court dismissed the exceptions and ordered defendant, Edward F. I. Meurer, to pay to Caroline E. Feigle, next friend of appellant, the sum of $2,334.91. A few days thereafter appellant presented his petition complaining of the interference of his aunt and the action taken in pursuance of her petition, denying he was incompetent to have the care and control of his property or had ever been so found, and praying the court to vacate its orders and decrees based upon the allegations contained in her petition, etc. The relief thus asked was denied and the petition dismissed, and thereupon this appeal was taken.
It will be observed that the several orders and decrees complained of are the outgrowth of the Feigle petition, and have practically nothing to do with the previous proceedings in the cause, but they have been briefly outlined with a view of presenting more distinctly the position of the parties.
The general and in fact controlling question, presented by *130the specifications of error, is, whether a chancellor in this state has the power at the instance of a third party to institute a summary inquiry as to the sanity of a suitor before him, decree him insane, and proceed to make such orders and decrees as are complained of in this case. The decree, it is true, does not in express terms declare appellant insane, but it adjudges him, “by reason of mental Aveakness, incompetent to have the care and control of his property and estate and unable to protect his rights and interests which are involved in this proceeding.” This is practically an adjudication that he is non compos mentis.
Assuming, as we should, for purposes of the present inquiry, that the adjudication was warranted by the evidence, we are of the opinion that the court had no jurisdiction of the subject in the form of proceeding that was adopted, for the reason that the act of June 13, 1836, relating to lunatics and habitual drunkards, passed to carry out the provision of the constitution which invests our courts with chancery powers so far as relates to “ the care of the persons and estates of those who are non compos mentis,” prescribed a special mode of proceeding to determine the fact of insanity or habitual drunkenness, as the case may be. The act of March 21, 1806, provides that “ in all cases where a-remedy is provided or a duty enjoined or anything directed to be done by any act or acts of assembly .... the directions of said acts shall be strictly pursued.” Whatever may have been the jurisdiction and power of a chancellor prior to the act of 1836, to inquire of and determine the fact of insanity, it is very clear that, since its passage, such inquiries must be conducted in the mode prescribed by the act and its supplements, and not otherwise.
In early times, commissions to inquire into the fact of lunacy were issued directly by the crown to the sheriff, coroner, escheator, or to any private citizen by whom the inquest was made, “assisted as in other cases by a jury of the county.” Subsequently they were issued to the chancellor, who acted not Adrtute officii, but by virtue of 'the special commission from the croAvn; and the. principle, that the question of mental weakness, idiocy, or lunacy is always one of fact to be determined by a jury, has been constantly recognized in England except in a very feAv cases, where for special reasons allowances have *131been directed for the maintenance of persons non compos, bnt not so found upon inquisition. The action of the chancellor, in the exceptional cases referred to, was based upon the insufficiency of funds to defray the expenses of a commission, and upon consent of all parties in interest: Collinson on Lunacy, 107, 550; Bryce v. Graham, 2 Shaw’s App. Cases 513; 3 Black. Com. 427. The lunatic was regarded as a ward of chancery, not of its own general jurisdiction, but by virtue of the royal commission issued to the chancellor; and, as a rule, the question of lunacy has always been one of fact for the sole determination of an inquest.
In the absence of legislation to the contrary, the same rule has been adhered to in this country: Orwig’s Case, 1 Bland 290; Story’s Eq. Jurisp. §§ 1335, 1336, 1361; In re Weaver, 116 Pa. 225.
If a party to a suit in equity is insane or becomes so pending the proceeding, and that fact becomes apparent to the chancellor, he has doubtless the power to make such orders in the premises as will preserve the status quo of the cause, and thus afford an opportunity to those, whose interest or duty it may be to do so, to institute proper proceedings for the determination of the question of insanity and appointment of a committee to represent the non compos and protect his interests; but, in view of what has been said, he has no power to assume jurisdiction and determine the fact of insanity himself. After a person has been found insane in the mode pointed out by the law, jurisdiction of his person and estate cannot, of course, be questioned.
The action complained of was no doubt prompted by a commendable desire to protect appellant from the consequences of his own imbecility and the rapacity of one by whom he had recently been defrauded of his patrimony. If he is in fact non compos mentis, and is hereafter regularly found to be so, his duly appointed committee will be in a position to ask for redress if any fraud has been practiced upon him.
It follows from what has been said that the first seven specifications of error must be sustained. As to the eighth and last specification, it is not sustained. It does not appear that the alleged settlement was so interposed as a bar to further proceedings, as to justify the court in treating it as a bona fide settlement of a pending controversy.
*132The orders and decrees, specified in the first to the seventh assignments of error inclusive, are reversed at costs of appellee, and it is ordered that the record be remitted to the court below for further proceedings according to equity practice.
EDWARD E. I. MEURER’S APPEAL.
This case is a companion of Charles Meurer’s Appeal, No. 396, of January Term, 1887, in which we have just entered a decree. The proceedings in which both contentions originated have been sufficiently outlined in the opinion filed in that case, and hence they need not be re-stated here. The fifth and sixth specifications in this case, and also the last clause of the seventh, present substantially the same questions that were involved in the first seven specifications of error in the other case, and, inasmuch as they have been considered and disposed of in the opinion referred to, further discussion of them is deemed unnecessary. For reasons there given, the fifth and sixth assignments of error, and last clause of the seventh, practically common to both cases, are sustained.
The subjects of complaint in the first to fourth specifications, both inclusive, are the decree of December 16, 1885, and its provisions, neither of which were involved in Charles Meurer’s Appeal. That decree is predicated of the facts that Charles Meurer is the sole heir-at-law of his father, Charles F. Meurer, deceased, and as such inherited the premises No. 1025 Walnut street, of which his father died seized and intestate ; that the title to said premises was fraudulently obtained from him by appellant, Edward F. I. Meurer, who was neither of kin to said intestate, nor in any manner entitled to the property.
Without considering the evidence in detail, it is sufficient to say, these and other facts, satisfactorily established by the proofs, justified the court below in decreeing that the deeds of conveyance made by Charles Meurer and Edward F. I. Meurer and .wife, to Gustav Vogt, and by said Vogt to Edward F. I. Meurer, conveying said premises to the latter, and the mortgage thereof executed by him, were null and void; that Edward F. I. Meurer forthwith vacate said premises, and deliver possession thereof to said Charles, and referring the case to a master to take an account of the rents, issues, and profits of the premises, received by appellant while he was wrongfully in •possession thereof.
*133It follows that the first four specifications are not sustained, and the decree of December 16,1886, should be affirmed. As to the decree dismissing appellant’s exceptions to the master’s report stating an account, and confirming the same, complained of in the first clause of the seventh specification, there was no error. It was the legitimate result of the decree of December 16, 1885, and order of reference therein made. For reasons given in the opinion above referred to, the fifth, sixth, and last clause of the seventh, assignments are sustained, and the orders and decrees -therein specified should be reversed and set aside.
Decree of December. 16, 1885, and orders embodied therein, and also the decree confirming the account stated by the master are affirmed; the orders and decrees of March 13,1886, specified in the fifth and sixth assignments of error, and the decree of December 21,1886, specified in last clause of seventh assignment, are reversed. And it is further ordered that apellant pay the costs of this appeal, and that the record be remitted' to the court below for further proceeding in accordance with equity practice.